DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applications election following a restriction filed June 1, 2022.  Claims 1-19 are pending.  Claims 4-5 and 17 are withdrawn.  Claims 1-3, 6-16, and 18-19 are pending and stand rejected. 
Election/Restrictions
Claims 4-5 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2022.
Applicant’s election without traverse of 1-3, 6-16, and 18-19 in the reply filed on June 1, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170105448 A1 (hereinafter SCARPULLA).
Regarding claim 1, SCARPULLA discloses a personal vaporizer apparatus having a holding cartridge for storing a pressurized mixture (abstract).  SCARPULLA discloses a tank module (Fig. 1A-1B, 5A-5B, external container 250, ¶26) comprising a tank (Figs. 4A-4B, holding cartridge 20) and an air path (Figs. 1A-1B, arrows 32 and 33), a fill valve (Fig. 1A, first valve 70) movable from a first position to a second position (¶29), the tank being blocked by the fill valve from communicating with the air path when the fill valve is in the first position (¶33); and a proximal module (Figs. 1A-5B, mouthpiece 100, ¶26 ) comprising an elongated tube (Fig. 1A, discharge channel 80) having a lumen (Fig. 1A, space through which arrow 33 passes, ¶29) , the proximal module configured to be attachable to the tank module (¶34); wherein when the proximal module is attached to the tank module, the fill valve is in the second position and the air path communicates with the lumen of the elongated tube (¶29).
Regarding claim 2, SCARPULLA discloses the personal vaporizer of claim 1 as discussed above.  SCARPULLA further discloses wherein when the proximal module is attached to the tank module, the elongated tube engages the fill valve and blocks the tank from communicating with the air path.  SCARPULLA discloses that the mouthpiece and the container can be connected and prior to the user pulling the container linearly toward the mouthpiece the spring is not compressed and the valves are in a closed position (¶33).
Regarding claim 3, SCARPULLA discloses the personal vaporizer of claim 2 as discussed above.  SCARPULLA further discloses wherein the elongated tube and fill valve are configured so that when the proximal module is being attached to the tank module, the elongated tube pushes the fill valve from the first position to the second position. (¶33).  SCARPULLA discloses that the user pushing the mouthpiece against the linear container induces a linear force that compresses the vaporizer and causes the valves to open.
Regarding claim 6, SCARPULLA discloses a personal vaporizer apparatus having a holding cartridge for storing a pressurized mixture (abstract).  SCARPULLA discloses a tank module (Fig. 1A-1B, 5A-5B, external container 250, ¶26) comprising a tank (Figs. 4A-4B, holding cartridge 20) and an air path (Figs. 1A-1B, arrows 32 and 33), the tank defining a tank lumen (Figs. 1A-1B and 2C, area defined by sidewall 253, ¶35) and having a tube mount portion (Fig. 4B, threads 254 and 25, ¶41 ), the air path extending from a distal inlet (Fig. 1A-1B, bottom end 40) to the tube mount portion; and a proximal module (Figs. 1A-5B, mouthpiece 100, ¶26 ) comprising an elongated tube (Fig. 1A, discharge channel 80) having a tube lumen (Fig. 1A, space through which arrow 33 passes, ¶29), the elongated tube being configured to be attachable to the tube mount portion of the tank module (¶41); wherein when the tank module is in a first configuration (Fig. 4B) in which the proximal module is unattached to the tank module, communication between the tank lumen and the air path is blocked by a first structure (Fig. 3A-4A, activator 290, ¶33, ¶37); and wherein the proximal module and the tank module are configured so that the proximal module is attached to the tank module by advancing the elongated tube distally into an open end of the tank module and into connection with the tube mount portion (See Fig. 4B and then 1A-1B), and when the elongated tube is advanced into the tube mount portion, the first structure is modified so as to place the tank module in a second configuration (Figs. 1B and 5B , ¶33, ¶42) in which the tube lumen is in communication with the air path.
Regarding claim 7, SCARPULLA discloses the personal vaporizer of claim 6 as discussed above.  SCARPULLA further discloses wherein the first structure comprises a fill valve (Fig. 4B, pressure regulating mechanism 60, ¶33) that is movable between a first position and a second position (¶29, ¶33), and wherein when the fill valve is in the first position it blocks communication between the tank lumen and the air path, and the fill valve is in the first position when the personal vaporizer is in the first configuration.
Regarding claim 8, SCARPULLA discloses the personal vaporizer of claim 7 as discussed above.  SCARPULLA further discloses wherein when the personal vaporizer is in the second configuration the fill valve is in the second position, and the elongated tube is engaged with the tube mount portion (¶29, ¶33).
Regarding claim 9, SCARPULLA discloses the personal vaporizer of claim 6 as discussed above.  SCARPULLA further discloses wherein the first structure comprises a membrane (Figs, 4A and 5A-5B, sealing membrane 260, ¶42)  that blocks communication between the tank lumen and the air path, and when the personal vaporizer is in the second configuration the membrane is broken (¶40).
Regarding claim 12, SCARPULLA discloses the personal vaporizer of claim 8 as discussed above.  SCARPULLA further discloses wherein the fill valve comprises a proximal opening (Figs. 1A-1B at first valve 70, ¶29) and at least one side opening (Figs. 1A-1B, second valve opening 220, ¶29), and wherein in the first position the fill valve is engaged with a seal that blocks flow through the at least one side hole, and in the second position the fill valve is not engaged with the seal (See Fig 5A vs Fig 5B), the tube lumen communicates with the proximal opening, and the at least one side hole opens into an air space distal of the tube mount portion.
Regarding claim 13, SCARPULLA discloses the personal vaporizer of claim 12 as discussed above.  SCARPULLA further discloses additionally comprising a spring (Figs. 1A-1B and 3A-3B, ¶33)  configured to bias the fill valve toward the first position.
Regarding claim 14, SCARPULLA discloses the personal vaporizer of claim 6 as discussed above.  SCARPULLA further discloses wherein the tube mount portion comprises a mount surface (Fig. 3, thread 63, ¶36) and the elongated tube comprises an engagement surface (Fig. 3, combination of thread 62, sidewall 66, second valve 200, ¶36 ¶37), the engagement surface and mount surface configured to engage one another to attach the elongated tube to the tube mount portion.  SCARPULLA further discloses one of the engagement surface and mount surface comprises a relief surface (Fig. 3A, valve opening 220, ¶29) configured so that as the elongated tube is advanced into the tube mount portion and the engagement surface engages the mount surface, media in the tube mount portion is directed out of the tube mount portion via a drain gap defined by the relief surface.
 Regarding claim 15, SCARPULLA discloses the personal vaporizer of claim 14 as discussed above.  SCARPULLA further discloses wherein the engagement surface and mount surface are threaded (threads 62 and 63, ¶36).
Regarding claim 18, SCARPULLA discloses the personal vaporizer of claim 1 as discussed above.  SCARPULLA further discloses wherein when the proximal module is attached to the tank module, the lumen of the elongated tube is in communication with the fill valve, and the air path communicates with the lumen of the elongated tube via the fill valve (¶29, ¶33).
Regarding claim 19, SCARPULLA discloses the personal vaporizer of claim 18 as discussed above.  SCARPULLA further discloses wherein when the fill valve is in the first position a proximal opening of the fill valve communicates with the tank, and a side hole of the fill valve is blocked by a seal (Shown in Fig. 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.	
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SCARPULLA as applied to claims 9 and 14 above.
Regarding claim 10, SCARPULLA discloses the personal vaporizer of claim 9 as discussed above.  SCARPULLA further discloses a distal pin (Figs. 1A-1B, puncture pin 280, ¶26, ¶40) having a prong configured to break the membrane.  SCARPULLA does not explicitly disclose that the pin is on the elongated tube and when the elongated tube is advanced distally into the open end of the tank module and into connection with the tube mount portion.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of SCARPULLA to position the pin on any portion of the vaporizer, including the elongated tube, that would be brought in contact with the membrane.  Doing so would permit flow of the vapor into the mouthpiece and then to the user (¶40).
Regarding claim 16, SCARPULLA discloses the personal vaporizer of claim 14 as discussed above.  SCARPULLA does not explicitly disclose wherein the engagement surface and mount surface are configured so that the engagement surface is press-fit into the mount surface.  However, SCARPULLA does teach that portions of the vaporizer can be connected through threaded or snapped connections and a snap receiver (¶41).  A snap receiver is considered to be a press-fit.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of SCARPULLA to engage the components with a press-fit because doing so would attach modules (¶41)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SCARPULLA as applied to claim 10 above, and further in view of US 20160183596 A1 (hereinafter RADO).
Regarding claim 11, SCARPULLA discloses the vaporizer of claim 10 as discussed above.  SCARPULLA does not disclose wherein the elongated tube is in electrical communication with the tube mount portion when the tank module is in the second configuration.
RADO teaches a personal vaporizer with electrically conductive check valves blocking vaporizing media from leaking during periods of nonuse (abstract).  RADO teaches that the atomizer housing module is electrically conductive so that when the pin is engaged with the internal threads of the battery mount cavity it engages the pole of the battery connector (¶81).  RADO further teaches that an electric circuit is established through the check valve so that when the circuit is energized electrical current generates heat to vaporize media within the vaping chamber (¶83).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCARPULLA to provide wherein the elongated tube is in electrical communication with the tube mount portion when the tank module is in the second configuration as taught in RADO.  A person of ordinary skill in the art would obviously electrically connect the portions of the vaporizer to energize a circuit to produce heat to vaporize the liquid.  Doing so would produce the vapor for the user when the portions are connected (RADO ¶83, Claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726